Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-01775-MEH

LUIS A. RIOS, JR.,

       Plaintiff,

v.

FNU REDDING,
FNU SIMMS, and
FNU JONES,

      Defendants.
_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff Luis A. Rios, Jr. (“Plaintiff”) brings claims for violations of the Due Process

Clause and the Eighth Amendment in his 1 Prisoner Complaint (“Complaint”) against Defendants

Redding, Simms, and Jones (collectively, “Defendants”). ECF 1. Defendants concurrently filed

a motion to dismiss for failure to state a claim (ECF 31) and a motion for summary judgment for

failure to exhaust (ECF 33). Both motions are fully briefed. The Court grants the motion to

dismiss for lack of a Bivens remedy and denies as moot the motion for summary judgment.

                                         BACKGROUND

       The following are the material factual allegations (as opposed to legal conclusions, bare

assertions, or merely conclusory allegations) made by Plaintiff in his Complaint, which are taken




1
  Plaintiff identifies as transgender. In his response, he uses the pronoun “he” in referring to
himself. ECF 44 at 2 (“A review of the . . . action filed by Plaintiff Rios will reveal he is a
transgender inmate.”). Thus, the Court will also use that pronoun throughout this Order.
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 2 of 10




as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

          At all times relevant to this lawsuit, Plaintiff was an inmate at the Federal Correctional

Institution in Florence, Colorado. Plaintiff alleges that he advised an unknown correctional officer

that he was being “extorted” for sexual favors by other inmates and requested protective custody.

ECF 1 at 4, ¶ 1. The officer gave Plaintiff a form to fill out, after which Plaintiff was transferred

to a special housing unit for thirty days. Id. After approximately twenty-five days, Defendants

interviewed Plaintiff regarding his allegations. Id. at 4–5, ¶ 2. Plaintiff asserts that Defendants

“egregiously failed in their professional responsibilities” when they “forced” Plaintiff to return to

the general population. Id. Defendants “humiliated, degraded, and disparaged Plaintiff for being

a transgender inmate, a Muslim and for having tat[t]oos.” Id. at 5, ¶ 3. Following Plaintiff’s return

to the general population, another inmate sexually assaulted him. Id. at 6, ¶ 5. Now, Plaintiff

seeks $1,875,000 from Defendants ($625,000 from each) for their deliberate indifference in

violation of the Eighth Amendment and failure to conduct a meaningful Prison Rape Elimination

Act (“PREA”) investigation in violation of the Due Process Clause. Id. at 16.

                                       LEGAL STANDARDS

I.        Fed. R. Civ. P. 12(b)(6)

          The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

of a motion to dismiss, means that the plaintiff pled facts which allow “the court to draw the




                                                   2
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 3 of 10




reasonable inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires

a two-prong analysis. First, a court must identify “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal conclusions, bare

assertions, or merely conclusory. Id. at 680. Second, the Court must consider the factual

allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

       Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general

that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not

nudged their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

Cir. 2008)). “The nature and specificity of the allegations required to state a plausible claim will

vary based on context.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

2011). Thus, while the Rule 12(b)(6) standard does not require that a plaintiff establish a prima

facie case in a complaint, the elements of each alleged cause of action may help to determine

whether the plaintiff has set forth a plausible claim. Khalik, 671 F.3d at 1192. However,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more than labels

and conclusions” or merely “a formulaic recitation of the elements of a cause of action,” so that

“courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the




                                                  3
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 4 of 10




mere possibility of misconduct,” the complaint has made an allegation, “but it has not shown that

the pleader is entitled to relief.” Id. (quotation marks and citation omitted).

II.    Treatment of a Pro Se Plaintiff’s Complaint

       A pro se plaintiff's “pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers.” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991)). “Th[e] court, however, will not supply additional factual allegations to round out a

plaintiff's complaint or construct a legal theory on plaintiff's behalf.” Smith v. United States, 561

F.3d 1090, 1096 (10th Cir. 2009) (quoting Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th

Cir. 1997)). The Tenth Circuit interpreted this rule to mean, if a court “can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, [it] should do so despite the

plaintiff’s failure to cite proper legal authority, his confusion of various legal theories, his poor

syntax and sentence construction, or his unfamiliarity with pleading requirements.” Diversey v.

Schmidly, 738 F.3d 1196, 1199 (10th Cir. 2013) (quoting Hall, 935 F.2d at 1110). However, this

interpretation is qualified in that it is not “the proper function of the district court to assume the

role of advocate for the pro se litigant.” Garrett, 425 F.3d at 840 (quoting Hall, 935 F.2d at 1110).

                                            ANALYSIS

       Construing the Complaint liberally, Plaintiff asserts Bivens claims for violation of his due

process rights under the PREA and for deliberate indifference in violation of the Eighth

Amendment. Defendants raise two arguments in their motion to dismiss. First, they seek dismissal

pursuant to Fed. R. Civ. P. 12(b)(6) for lack of a Bivens remedy. Second, they assert the defense

of qualified immunity for failure to state a claim. Defendants have also filed a motion for summary

judgment for Plaintiff’s alleged failure to exhaust administrative remedies. Because the Court




                                                  4
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 5 of 10




agrees with Defendants that Plaintiff lacks a Bivens remedy, the motion to dismiss is granted

without reaching the qualified immunity argument, and Defendants’ motion for summary

judgment is denied as moot.

I.     Motion to Dismiss

       Defendants first argue that Plaintiff’s claims against them should be dismissed for lack of

a Bivens remedy. Mot. at 5–12. Plaintiff responds that the Supreme Court has authorized damages

claims against federal officials as part of federal question jurisdiction. Resp. at 25. Specifically,

Plaintiff cites Carlson v. Green, 446 U.S. 14, 18–19 (1980) in support of the notion that the

Supreme Court has allowed damages claims for prisoners’ Eight Amendment suits. Id.

       In Bivens v. Six Unknown Fed. Narcotics Agents, the Supreme Court recognized “an

implied private action for damages against federal officers alleged to have violated a citizen’s

constitutional rights.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). The Supreme Court

has recognized the Bivens remedy in only three cases: (1) Bivens v. Six Unknown Fed. Narcotics

Agents, 403 U.S. 388 (1971) (a Fourth Amendment unreasonable search and seizure claim); (2)

Davis v. Passman, 442 U.S. 228 (1979) (a Fifth Amendment equal protection claim concerning

gender discrimination); and (3) Carlson, 446 U.S. at 16 (an Eighth Amendment failure to provide

adequate medical treatment claim). “These three cases—Bivens, Davis, and Carlson—represent

the only instances in which the [Supreme] Court has approved of an implied damages remedy

under the Constitution itself.” Ziglar v. Abbasi, - U.S. -, 137 S. Ct. 1843, 1855 (2017).

       “[E]xpanding the Bivens remedy is now a ‘disfavored’ judicial activity.” Id. at 1857. The

Supreme Court “has ‘consistently refused to extend Bivens to any new context or new category of

defendants.’” Id. (quoting Corr. Servs. Corp., 534 U.S. at 68. “If [a] case is different in a

meaningful way from previous Bivens cases decided by [the Supreme] Court, then the context is




                                                 5
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 6 of 10




new.” Id. at 1859. “[E]ven a modest extension is still an extension.” Id. at 1864. A court may

consider the following factors in determining whether a case might differ in a meaningful way:

          [T]he rank of the officers involved; the constitutional right at issue; the generality
          or specificity of the official action; the extent of judicial guidance as to how an
          officer should respond to the problem or emergency to be confronted; the statutory
          or other legal mandate under which the officer was operating; the risk of disruptive
          intrusion by the Judiciary into the functioning of other branches; or the presence of
          potential special factors that previous Bivens cases did not consider.

Id. at 1860.

          Here, Plaintiff’s allegations involve a different type of “official action” than those alleged

in Carlson, Davis, and Bivens. Plaintiff’s case concerns correctional officials’ protective custody

investigation, as opposed to an official’s medical treatment of an inmate like in Carlson, a police

officer’s arrest of a suspect like in Bivens, and a Congressman’s actions toward staff in Davis.

Moreover, Plaintiff’s due process claim involves a different constitutional right from an Eighth

Amendment deliberate indifference claim (as in Carlson), a Fourth Amendment unreasonable

search and seizure claim (as in Bivens), and a Fifth Amendment equal protection claim (as in

Davis).

          Although the Supreme Court extended the remedy to deliberate indifference claims under

the Eighth Amendment, it did so under different circumstance than here. In Carlson, the Supreme

Court extended a remedy for deliberate indifference as to medical needs. 446 U.S. at 16 n.1

(extending remedy when the plaintiff died as a result of the “gross inadequacy of medical facilities

and staff . . . [and] the seriousness of [the plaintiff’s]” medical conditions). Unlike Carlson,

Plaintiff’s deliberate indifference claim is based on a failure-to-protect theory. This District has

previously found that failure-to-protect claims constitute new contexts. Ajaj v. United States, No.

15-cv-02849-RM-KLM, 2020 WL 5758521, at *10 (D. Colo. Sept. 28, 2020) (finding no Bivens

remedy for failure-to-protect claim based on plaintiff’s label of a “snitch”); Abdo v. Balsick, No.



                                                    6
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 7 of 10




18-cv-01622-KMT, 2019 WL 6726230, *6 (D. Colo. Dec. 11, 2019) (finding failure to intervene

claim presents a new context). The Court finds no basis to depart from that reasoning here.

       Next, the Court considers whether to extend the Bivens remedy in this case. “[A] Bivens

remedy will not be available if there are ‘special factors counseling hesitation in the absence of

affirmative action by Congress.’” Ziglar, 137 S. Ct. at 1857 (quoting Carlson, 446 U.S. at 18).

One special factor is “an alternative remedial structure present in a certain case, that alone may

limit the power of the Judiciary to infer a new Bivens cause of action.” Id. at 1858.

       Plaintiff has several alternative remedies available. First, he has access to the Bureau of

Prisons’ (“BOP”) Administrative Remedy Program. See Corr. Servs. Corp., 534 U.S. at 74

(“Inmates in respondent’s position also have full access to remedial mechanisms established by

the BOP, including . . . grievances filed through the BOP’s Administrative Remedy Program.”).

This District has repeatedly rejected the creation of a new Bivens remedy based, in part, on the

availability of the BOP’s grievance program as an alternative remedy. See Ajaj v. Fed. Bureau of

Prisons, 15-cv-00992-RBJ-KLM, 2017 WL 219343, at *2–3 (D. Colo. Jan. 17, 2017) (“[F]iling a

grievance as part of the BOP’s administrative remedy program” is an adequate alternative

remedy.); Lovett v. Ruda, 17-cv-02010-PAB-KLM, 2018 WL 4659111, at *8 (D. Colo. Sept. 28,

2018) (“[G]rievances filed through the BOP’s Administrative Remedy Program constitute

alternative means of preventing unconstitutional conduct in the prison context.”).

       Second, Plaintiff may assert a claim through the Federal Tort Claims Act (“FTCA”). See

Turkmen v. Ashcroft, 2018 WL 4026734, at *10 (E.D.N.Y. Aug. 13, 2018) (collecting other cases

since Ziglar declining “to permit Bivens claims to proceed because the FTCA provides an adequate

alternative remedy”). “[I]f Congress has created ‘any alternative, existing process for protecting

the [injured party’s] interest’[,] that itself may ‘amoun[t] to a convincing reason for the Judicial




                                                 7
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 8 of 10




Branch to refrain from providing a new and freestanding remedy in damages.’” Ziglar, 137 S. Ct.

at 1858 (quoting Wilkie v. Robbins, 551 U.S. 537, 550 (2007)). Third, Plaintiff may seek

mandamus. See 28 U.S.C. § 1361; Lovett, 2018 WL 4659111, at *8–9. The alternative remedy

“need not compensate a plaintiff with monetary damages in order to be [an] adequate

alternative[ ].” Ajaj, 2017 WL 219343, at *3 n.8 (citing Big Cats of Serenity Springs, Inc. v.

Rhodes, 843 F.3d 853, 862–63 (10th Cir. 2016)).

       Finally, specific to the due process claim, “[t]he PREA regulations create an express

remedy, through the Office of Inspector General and outside agencies, for prisoners to seek

sanctions against individual BOP staff members for mishandling a report of sexual assault.”

Shorter v. United States, 2020 WL 4188455, at *5 (D.N.J. July 12, 2020). With these four

alternative remedies, the Court finds an extension of Bivens unwarranted.

       Furthermore, there are special factors that caution against extending a Bivens remedy in

this case. Extending the remedy would create “a superfluous way for prisoners to gain relief by

suing prison employees individually . . . interfe[ring] with prison management and add to the

Court’s already heavy burden of prisoner litigation.” Huerta v. Oliver, 17-cv-00988-RBJ-KLM,

2019 WL 399229, at *17 (D. Colo. Jan. 31, 2019). Additionally, Plaintiff’s due process claim

involves seeking monetary damages under the PREA when Congress expressly chose not to

provide a damages remedy. See Shorter, 2020 WL 4188455, at *5 (“Congress opted not to provide

a remedy of money damages in [the] PREA.”). “[L]egislative action suggesting that Congress

does not want a damages remedy is itself a factor counseling hesitation” to extend a Bivens remedy.

Zigler, 137 S. Ct. at 1865.




                                                8
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 9 of 10




       Considering the totality of the factors, including the availability of alternative remedies and

other special factors, the Court finds no authority to recognize a Bivens remedy as to Plaintiff’s

claims. Consequently, Plaintiff has no remedy 2 available, so his claims must be dismissed. 3

II.    Leave to Amend

       Generally, in a case involving a pro se litigant, the Tenth Circuit has held that if “it is at all

possible that the party against whom the dismissal is directed can correct the defect in the pleading

or state a claim for relief, the court should dismiss with leave to amend.” Reynoldson v. Shillinger,

907 F.2d 124, 126 (10th Cir. 1990). “Particularly where deficiencies in a complaint are attributable

to oversights likely the result of an untutored pro se litigant’s ignorance of special pleading

requirements, dismissal of the complaint without prejudice is preferable.”              Id.   However,

“[c]omplaints drafted by pro se litigants . . . are not insulated from the rule that dismissal with

prejudice is proper for failure to state a claim when ‘it is obvious that the plaintiff cannot prevail

on the facts he has alleged and it would be futile to give him the opportunity to amend.’” Fleming

v. Coulter, 573 F. App’x 765, 769 (10th Cir. 2014) (quoting Perkins v. Kan. Dep’t of Corr., 165

F.3d 803, 806 (10th Cir. 1999)).

       In this case, the Court’s ruling to grant the motion to dismiss does not stem from

“deficiencies . . . attributable to oversights [in] . . . [Plaintiff’s] ignorance of special pleading

requirements.” Reynoldson, 907 F.2d at 126. Rather, despite Plaintiff’s allegations, the Court

finds, as a matter of law, that a Bivens remedy is not available to Plaintiff. There is no “potentially



2
  The Court notes that Plaintiff’s Complaint includes a request for declaratory judgment. ECF 1
at 15. He does so in the context of his other claims (i.e., Plaintiff wants a declaratory judgment
that Defendants violated the Eighth Amendment). To the extent Plaintiff asserts this as a
separate claim, the Court finds that equitable relief is not available under a Bivens action. See
Davis v. Passman, 442 U.S. 228, 245 (1979) (“[I]t is damages or nothing.”) (citation omitted).
3
  Hence, the Court will not address whether Defendants are entitled to qualified immunity on the
Eighth Amendment claim.


                                                   9
Case 1:20-cv-01775-MEH Document 59 Filed 02/03/21 USDC Colorado Page 10 of 10




 curable defect in the plaintiff’s allegations,” meriting the opportunity for Plaintiff to amend his

 Complaint. Stubblefield v. Henson, No. 92-1045, 1993 WL 55936, at *2 (10th Cir. 1993).

 Therefore, Plaintiff’s claims must be dismissed with prejudice.

 III.   Motion for Summary Judgment

        Defendants also filed a motion for summary judgment for failure to exhaust administrative

 remedies. ECF 33. As stated earlier, the Court grants Defendants’ motion to dismiss for lack of

 a remedy. Thus, there is no longer a viable claim against Defendants. Accordingly, Defendants’

 motion for summary judgment is denied as moot.

                                          CONCLUSION

        The Court grants Defendants’ motion to dismiss [filed October 22, 2020; ECF 31] as

 follows: dismiss with prejudice Plaintiff’s due process and Eighth Amendment claims against

 Defendants pursuant to Fed. R. Civ. P. 12(b)(6) for lack of a Bivens remedy. Additionally,

 Defendants’ motion for summary judgment [filed October 22, 2020; ECF 33] is denied as moot.

 Because all claims have been dismissed, the Court directs the Clerk of the Court to close this case.

        Entered and dated this 3rd day of February, 2021, at Denver, Colorado.

                                                      BY THE COURT:




                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 10
